UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-1491

SHIRLEY D. WILLIAMS,                                              APPELLANT ,

   V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                    APPELLEE.


                    Before NEBEKER, Chief Judge, and KRAMER, FARLEY,
                   HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                               ORDER

         Pursuant to this Court's invitation in a June 6, 2000, order, counsel for the plaintiffs in a class
action, of which appellant is a member, in the United States District Court for the Northern District
of California, has filed what is styled as an "Amicus Curiae Brief of Counsel for the Certified
Plaintiff class in Nehmer v. U.S. Veterans Administration." That "Brief" does not address the merits
of this case, but rather urges this Court to stay further proceedings to await the appellant's exhaustion
of her remedies in the class action. A question arises whether it would be appropriate for the Court
to accept the "Brief" for filing. See Rule 29 and the incorporated provisions of Rule 28 of the Court's
RULES OF PRACTICE AND PROCEDURE . An additional question is presented: Whether counsel, as
amicus, has standing to request a stay of proceeding.

        The Court notes that neither the appellant nor the Secretary has responded to amicus' request
for stay.

       On consideration of the foregoing, the parties, within 15 days of the date of this order, are
requested to file a response to amicus' request for stay, and in their responses to address the above
questions.

DATED:          July 21, 2000                    PER CURIAM.